[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS
                                                                                FILED
                            FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                                                       SEPTEMBER 30, 2005
                                        No. 04-12895                    THOMAS K. KAHN
                                                                            CLERK


                                  BIA No. A79-432-956


EN XIN WU,

                                                                          Petitioner,

                                            versus

U.S. ATTORNEY GENERAL,

                                                                          Respondent.


                      Appeal from the United States District Court
                          for the Southern District of Florida


                                    (September 30, 3005)

Before TJOFLAT and BARKETT, Circuit Judges and FULLER*, Chief District
Judge.

______________________
*Honorable Mark E. Fuller, United States Chief District Judge for the Middle District of
Alabama, sitting by designation,
PER CURIAM:

       AFFIRMED. See 11th Cir. R. 36-1.1




   1
     11th Cir. R. 36-1 provides:
        When the court determines that any of the following circumstances exist:
                (a) judgment of the district court is based on findings of fact that are not clearly
erroneous;
                (b) the evidence in support of a jury verdict is sufficient;
                (c) the order of an administrative agency is supported by substantial evidence on the
                    record as a whole;
                (d) summary judgment, directed verdict, or judgment on the pleadings is supported
by the record;
                (e) judgment has been entered without a reversible error of law; and an opinion
                    would have no precedential value, the judgment or order may be affirmed or
                    enforced without opinion.


                                                 2